Citation Nr: 1606213	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  05-32 496A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to an initial rating in excess of 10% for irritable bowel syndrome (IBS).

2. Entitlement to an initial rating in excess of 30% for sinusitis with headaches.

3. Entitlement to service connection for a low back disability.

4. Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran had active service from February 1972 to January 1975.

This case comes before the Board of Veterans' Appeals (Board) from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  Service connection for a low back condition, a left knee injury, and a left ankle injury was denied therein.  Service connection was granted and initial ratings of 10 percent and noncompensable were assigned effective January 28, 2003, respectively, for sinusitis with headaches and for gastrointestinal problems.  In August 2005, the RO recharacterized this latter disability as IBS and assigned a rating of 10 percent effective January 28, 2003.  Sinusitis with headaches was assigned a rating of 30 percent effective as of this date.  The Veteran appealed each of these determinations.

In August 2007, the Veteran testified regarding these matters before a Veterans Law Judge at a Travel Board hearing.  A complete transcript of the hearing is of record. This Veterans Law Judge has since retired.  In October 2015, the Board sent the Veteran a letter informing him that the Veterans Law Judge who presided at his hearing is no longer with the Board and asking him if he wished to attend another hearing before a Veterans Law Judge who would render a determination in his case.  The Veteran indicated that he did not wish to appear at an additional Board hearing.  Therefore, the Board will proceed to evaluate the appeal.  See 38 U.S.C.A. §§ 7102, 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).

The Board remanded this matter in February 2008 for additional development.  This matter, with the exception of the IBS issue, once again was remanded by the Board for additional development in July 2011.  With respect to IBS, an initial rating in excess of 10 percent was denied.  The Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (Court).  The Court vacated the Board's decision in an October 2012 Memorandum Decision.  The IBS issue thus was remanded to the Board.  It once again is on appeal, in other words.

This appeal along with the issue of entitlement to service connection for a left ankle disability was before the Board in May 2013 and remanded for further development.  Following the remand, the issue of entitlement to service connection for a left ankle disability was subsequently granted by the Appeals Management Center in July 2013.  As such, this issue is no longer on appeal and will not be addressed.

The Board additionally notes that the Veteran's electronic Virtual VA and Veterans Benefits Management System files have been reviewed in conjunction with the consideration of the claims currently on appeal.

The issues of entitlement to an initial rating in excess of 30% for sinusitis with headaches; entitlement to service connection for a low back disability; and entitlement to service connection for a left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

For the entire initial rating period on appeal, the Veteran's IBS has more nearly approximated severe symptoms of diarrhea with more or less constant abdominal distress.



CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, for the entire initial rating period, the criteria for a disability rating of 30 percent, but no higher, for IBS have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.10, 4.14, 4.20, 4.21, 4.114, Diagnostic Code 7319 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

 Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1). 

The Veteran's claim arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. Peake, 22 Vet. App. 128, 134 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for this claim. 

VA must also make reasonable efforts to assist the veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

 The Board also concludes VA's duty to assist has been satisfied.  The Veteran's VA medical records and private treatment records as identified by the Veteran are in the file.  VA treatment records have also been associated with the Veteran's electronic paperless files.  The Veteran has not referenced additional outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

All necessary development on the IBS initial rating claim currently under consideration has been accomplished.  The RO, on its own initiative and pursuant to the Board remand, has made reasonable and appropriate efforts to assist the appellant in obtaining all evidence necessary to substantiate his claim.  The Veteran was afforded comprehensive VA examinations in April 2009, December 2009, and June 2013.  VA outpatient treatment records dated up to 2015, as well as a transcript of the veteran's August 2007 Board hearing testimony have been associated with the claims folder and considered in adjudicating this claim.  Significantly, he has not identified, and the record does not otherwise indicate, any existing, pertinent evidence, in addition to that noted above, that has not been obtained.  

The Board finds that the VA Appeals Management Center substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on an appellant the right to compliance with its remand orders). Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2015).

In addition, the Veteran provided relevant testimony during a hearing before a Veterans Law Judge in August 2007.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the Veterans Law Judge identified the issue on appeal and solicited the Veteran to identify evidence relevant to the claim, and asked questions that ensured no evidence was overlooked.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  The Board, therefore, concludes that it has fulfilled its duties under Bryant.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.

II. The Merits of the Claim

The Veteran contends that his IBS is not accurately reflected by the 10 percent disability rating.

Governing Rules and Regulations 

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski,
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  Here, the Board will evaluate the issue as an appeal for a higher rating of the original award.  In such cases, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Id.  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

Diagnostic Code 7319 provides ratings for irritable colon syndrome (spastic colitis, mucous colitis, etc.).  Mild irritable colon syndrome, with disturbances of bowel function with occasional episodes of abdominal distress, is rated noncompensable (0 percent) disabling.  Moderate irritable colon syndrome, with frequent episodes of bowel disturbance with abdominal distress, is rated 10 percent disabling.  Severe irritable colon syndrome, with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress, is rated 30 percent disabling. 
38 C.F.R. § 4.114.

With regard to coexisting abdominal conditions, VA regulation recognizes that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  38 C.F.R. § 4.113 (2014).  Consequently, certain coexisting diseases in this area do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14.  Id.  Rather, a single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.  The Board also notes that, with regard to the schedule of ratings for the digestive system, section 4.114 expressly prohibits, in pertinent part, the combination of ratings under Diagnostic Codes 7301 to 7329, inclusive, which include the schedular criteria for irritable colon syndrome (Diagnostic Code 7319).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

On January 2004 VA evaluation, a nurse practitioner noted a history of a spastic colon, nausea, and diarrhea which was controlled with a bland diet, a bulking agent, and avoidance of red meat and spicy foods. 

On August and November 2004 VA outpatient evaluations, the Veteran denied incontinence, diarrhea, abdominal pain, and weight loss.  He complained of chronic episodes of loose bowel movements.  On both examinations, the abdomen was soft, nontender, and nondistended. Bowel sounds were normoactive, and there were no masses.  The assessments were IBS/spastic colon, with fluctuations reoccurring at least monthly.  In September, the Veteran reported a good appetite and a 15-pound weight gain.  In December, a VA nurse practitioner stated that the Veteran's spastic colon remained a persistent problem, and was not completely controlled with diet and fiber.  He reported continuing spasms at least once per month that were at times debilitating. 

In November 2004, the Veteran stated that he had frequent episodes of bowel disturbance with abdominal distress.  At the August 2007 Board hearing, he testified that he had constant abdominal pain and diarrhea, and from 5 to 7 bowel movements per day.  He stated he took VA prescribed stomach antacids and explained that it "stops the acid or the diarrhea and I constantly should have some on me, the diarrhea pills, those I get over the counter."  In March 2008, he stated that he had much gas and daily stomach aches. 

On February, May, June, and October 2005 and April 2006 VA outpatient evaluations, the Veteran complained of chronic episodes of loose bowel movements.  He denied incontinence, abdominal pain, and diarrhea.  The assessment on each occasion was IBS/spastic colon, with fluctuations reoccurring at least monthly.  A December 2006 nursing assessment noted the Veteran's complaint of a nervous stomach that caused loose stool at times, and that bowel sounds were present.  On October and December 2008 VA outpatient examinations, the Veteran's abdomen was nontender and nondistended.  On March 2009 nursing assessment, the Veteran reported no bowel problems; bowel sounds were present. 

On April 2009 VA gastrointestinal examination, the Veteran complained of loose stools with 5 to 8 bowel movements daily.  The examiner noted that they were not watery, but rather just loose.  The Veteran complained of abdominal discomfort in the bilateral lower quadrants.  Intermittent sharp pain improved after having a bowel movement.  He denied constipation.  A 2004 colonoscopy showed evidence of diverticulosis.  The examiner noted that the Veteran had gained about 20 pounds in the past 5 years; weight had been stable in the past year.  The Veteran took anti-acid medication which provided some relief of symptoms.  The diagnosis was abdominal discomfort with loose stools, with etiology possibly related to IBS. Esophagogastroduodenoscopy (EGD) was recommended to evaluate for upper gastrointestinal causes of diarrhea. 

On December 2009 VA gastrointestinal examination, the Veteran complained of loose bowel movements.  He stated he has loose stool approximately half an hour after the first meal of the day.  He reported he "ingests quite a bit of fiber through the day since has a history of diverticula."   He denied constipation, nausea, and vomiting.  Weight was noted to be stable over the past year.  On examination, there was no tenderness on palpation of the abdomen.  There was no organomegaly or sign of anemia.  The physician noted that April EGD showed a patulous antrum.  The duodenum, stomach, and gastric mucosa were a bit atrophic, but grossly normal.  The esophagus was normal, with no esophagitis.  Biopsies of the duodenum, stomach, and lower esophagus were normal.  The diagnosis was IBS with symptomatology unchanged from April 2009 examination.

Pursuant to the May 2013 Board remand, the Veteran was afforded another VA examination in June 2013 where he reported prolonged periods of diarrhea.  The VA examiner stated the Veteran's IBS with symptomology has not changed since the April 2009 VA examination.  The Veteran's symptoms included occasional prolonged periods of diarrhea, and abdominal distension.  He did not have episodes of bowel disturbance with abdominal distress, or exacerbation or attacks.

VA treatment records from January 2013 to May 2015 reveal that the Veteran denied abdominal pain and constipation.  In addition, the VA treatment records indicate during this period the abdomen was "[Non-Tender, Non-Distended]."  The records do indicate however, that he was taking over-the-counter fiber supplements and was prescribed medication for constipation.

Again, the Board notes that to receive a disability rating in excess of 10 percent, the evidence must show severe irritable colon syndrome with diarrhea or alternating diarrhea and constipation, with "more or less" constant abdominal distress.  38 U.S.C.A. § 4 .114, Diagnostic Code 7319.  

After a review of all the evidence, lay and medical, and resolving reasonable doubt in favor of the Veteran, the Board finds that, for the entire initial rating period, the Veteran's IBS has more nearly approximated diarrhea or alternating diarrhea and constipation, with "more or less" constant abdominal distress.  It is clear from the medical evidence of record that the Veteran experienced frequent episodes of diarrhea.  Here, the Board acknowledges the Veteran has reported "loose bowel movements" and "diarrhea."  There is no indication from the July 2013 VA examiner whether there was a distinction between the two.  Therefore, the Board will view them as analogous. 

With regard to whether the Veteran had "more or less' constant abdominal distress, the Veteran has also reported near constant abdominal distress consisting of pain, which the Veteran credibly reported in 2007.  The Board notes that the Veteran is competent to give evidence about what he experiences, such has his symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Board finds the Veteran's assertions to be credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).

The Board notes that in the May 2013 remand instructions, the VA examiner was asked to comment on the severity of the Veteran's IBS without factoring in the relief afforded him by medications.  There is no indication from the June 2013 VA examination report that such was considered.  It is clear however, that the Veteran has been on several prescribed and over-the-counter medications and supplements to alleviate his IBS symptoms.  Therefore, the Board finds, when viewing the totality of the evidence most favorably to the Veteran, an increased rating is warranted.  Also, as discussed below, a basis for a higher schedular evaluation is not presented and further evaluation of the level of severity  of IBS symptoms is not necessary.

In sum, the Board finds that, based upon all the evidence, lay and medical, and resolving all reasonable doubt in favor of the Veteran, the service-connected IBS has been productive of "severe" symptoms for the entire initial rating period on appeal; therefore, a 30 percent disability rating is warranted under Diagnostic Code 7319 for the entire initial rating period.  38 C.F.R. § 4.3, 4.7, 4.114.  As this is the maximum schedular rating available for IBS, the Board concludes that the Veteran is not entitled to any higher schedular rating for the IBS disability under Diagnostic Code 7319 at any relevant time during the appeal period. 

The Board also finds that the evidence does not support a rating in excess of 30 percent based upon another Diagnostic Code pertaining to abdominal conditions.   As noted above, the predominant manifestations of the IBS are diarrhea with abdominal pain, cramping, and tenderness.  The maximum rating of 60 percent under Diagnostic Code 7346 is authorized for hernia with symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  Here, while symptoms of pain are noted, there has been no evidence of hernia with symptoms of vomiting, material weight loss, hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health. 

There also is no showing of ulcerative colitis as is rated under Diagnostic Code 7323 and, in any event, the next higher rating under Diagnostic Code 7323 contemplates numerous yearly attacks of colitis.  While the Veteran's diarrhea occurs frequently by his testimony and reports to the VA examiner, there is no showing of malnutrition, marked or otherwise.  Moreover, indicia of general debility, or any serious health complication, are lacking. 

Diagnostic Code 7332 provides for higher ratings only if there is evidence of complete loss of anal sphincter control or extensive bowel leakage and fairly frequent involuntary bowel movements; this is neither alleged nor shown in this instance.  Therefore, the other Diagnostic Codes regarding abdominal conditions do not afford a basis for the assignment of an initial schedular rating higher than 30 percent in the absence of a showing of the symptoms or findings discussed.  See 38 C.F.R. § 4.114, Diagnostic Codes 7301, 7304, 7305, 7306, 7307, 7332. 

In short, the Board has considered rating the service-connected disability under other possibly applicable diagnostic codes found at 38 C.F.R. § 4.114 (containing the schedule for rating disorders of the digestive system), but finds none applicable that would grant the Veteran a higher disability rating.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993); see also Pernorio v. Derwinski, 2 Vet. App. 625, 629   (1992).

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

The Board finds that the symptomatology and impairment caused by the Veteran's service-connected IBS are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  In this case, considering the lay and medical evidence, the Veteran's IBS has manifested symptoms such as severe diarrhea and abdominal distress.  The 30 percent disability rating for IBS (granted herein) is the highest schedular rating provided by Diagnostic Code 7319.  While the Veteran's IBS symptoms are severe under Diagnostic Code 7319, which directly addressed diarrhea and abdominal distress (the Veteran's general symptoms), the IBS symptoms did not result in overall effects on his general health such that they warrant a severe or pronounced rating under Diagnostic Code 7323.  As such, the Veteran's IBS symptoms were adequately addressed under the criteria of Diagnostic Code 7319, and higher ratings were contemplated but not warranted under an alternative, but potentially applicable, Diagnostic Code.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the symptoms reported by the Veteran regarding the service-connected IBS are specifically contemplated by the criteria discussed above, including the effect of the Veteran's symptoms on his daily life.  In the absence of exceptional factors associated with IBS, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  In this case, the Veteran has not asserted or contended that he is unemployable due to the service-connected IBS, or IBS in combination with other service-connected disability.  To the contrary, the record reflects that the Veteran is currently employed.  As such, the holding in Rice is inapplicable because the evidence of record contains no indication that the Veteran has been rendered unemployable by the service-connected IBS, or other service-connected disability.  For these reasons, the issue of a TDIU is not raised by the Veteran or evidence of record; that issue is not before the Board at this time and no further action is required.


ORDER

For the entire initial rating period on appeal, a 30 percent disability rating, but no higher, for service-connected IBS is granted, subject to controlling regulations applicable to the payment of monetary benefits.



REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

Initial increased disability rating for sinusitis with headaches

The Veteran's service-connected sinusitis with headaches has been evaluated as 30 percent disabling under 38 C.F.R. § 4.97, Diagnostic Code 6514.  Under Diagnostic Code 6514, chronic sphenoid sinusitis is evaluated under the General Rating Formula for Sinusitis. 

Under the General Rating Formula for Sinusitis, a 30 percent rating is warranted when there is evidence of three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches pain, and purulent discharge or crusting.  A higher 50 percent rating is warranted when the evidence shows sinusitis following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries. 38 C.F.R. § 4.97.

In May 2013, the Board remanded the Veteran's appeal in order to afford him a new VA examination.  Subsequently, the Veteran underwent a VA examination in June 2013 which indicated the Veteran had a diagnosis of chronic sinusitis and allergic rhinitis.  However, the VA examiner failed to discuss the current severity of the Veteran's sinusitis in order to properly rate him under Diagnostic Code 6514.  Therefore, another VA examination is warranted. 


Service connection for a low back disability and a left knee disability

Pursuant to the May 2013 Board remand, the Veteran was afforded a new VA examination in June 2013 where the VA examiner determined both disabilities were less likely than not incurred in or caused by the claimed in-service injury or event.   The VA examiner explained that there was no documented left knee injury in his service-treatment records or indication of a left knee or back problem at separation.  However, the examiner did not discuss the reported inservice injuries or continuity of symptomatology, as requested.  Therefore, an addendum opinion is necessary.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran to undergo an appropriate VA medical examination regarding his sinusitis with headaches.  The claims file and pertinent documents in the "eFolder" shall be made available to and reviewed by the examiner.  The VA examiner then shall interview the Veteran regarding the onset, frequency, duration, and severity of his pertinent symptoms.  All tests, studies, or evaluations deemed necessary next shall be performed.  A clear and complete rationale (explanation), including a discussion of pertinent medical principles, with a citation for any literature referenced, as well as the pertinent medical evidence and lay evidence, shall be provided for any opinion rendered.  If the VA examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.

2. The claims file should be returned to the examiner who conducted the June 2013 VA examination (or if unavailable, to another appropriate VA reviewer).  In an addendum,  examiner shall opine as to whether it is at least as likely as not (a 50 percent or greater probability) that each disability: (a) was incurred during the Veteran's service or (b) is otherwise related to his service.  The claims file shall be made available to and reviewed by the VA examiner.  

A clear and complete rationale, including a discussion of pertinent medical principles, with a citation for any literature referenced, as well as the pertinent medical evidence and lay evidence, shall be provided for each opinion rendered.  Continuity of low back and left knee symptoms specifically must be discussed.  

The Veteran's in-service MVA and his contended in-service injury from slipping getting out of a Jeep also specifically must be discussed with respect to the left knee.  With respect to the low back, his contended in-service injury from falling into a foxhole and his work injuries in the 1980's specifically must be discussed.  If an opinion cannot be provided without resort to mere speculation, a complete and clear rationale for why this is so shall be provided.  In so doing, it specifically shall be indicated whether or not the inability to render the opinion is because more information is needed, because the limits of current medical knowledge have been exhausted, or because of some other reason.  

A complete rationale for the requested opinions, accompanied by supporting medical data and analysis, shall be provided.  If the VA examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.

3. Thereafter, the AOJ must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review each requested medical examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4. After completion of the foregoing and undertaking any further development deemed warranted by the record, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


